Examiner’s Statement of Reasons for Allowance
The subject matter of independent claim(s) in the amendment submitted on 12/30/2021, could either not be found or was not suggested in the prior art of record. With respect to claims 1 and 10, the prior art of record does not disclose or render obvious at the effective filing date of the invention: the feature of the expandable inner layer comprising a substantially cylindrical continuous portion terminating at the proximal opening and the discontinuous single stiff polymeric sheet portion terminating at the distal opening when coiled and positioned longitudinally within the lumen formed by the continuous elastomeric outer layer and positioned substantially in contact with a circumference of the luminal surface of the continuous elastomeric outer layer, as recited in claim 1; the expandable inner layer is integrally formed from a substantially uniform stiff 4Appl. No. 17278065Reply to Office Action mailed November 2, 2021polymeric material comprising a notch or cut-out between the substantially cylindrical continuous portion and the discontinuous single stiff polymeric sheet portion, as recited in claim 10, in combination with the other elements recited in the independent claim(s).
The closest relevant art is: U.S. Publication No. 2010/0324490 to Pini et al. which discloses a retractable sheath (Fig. 7) for protecting a luminal surface of a blood vessel from the introduction of a medical device within the blood vessel (paragraphs 64, 75 and claim 12), the retractable sheath comprising; a rigid collar (proximal portion/tube end fitting that contains valve 8; see Fig. 7) having an inner surface (where valve 8 is situated) defining an opening extending through the collar (either along side arm 10 or out the proximal end of the proximal part/end tube fitting — see Fig. 5 for evidence that there is a proximal opening in the proximal end of the proximal part/end tube fitting), the rigid collar having attached thereto a circumferentially retractable elongated sleeve (formed by variable diameter tubular structure 4 and resilient sheath assembly 2) having a proximal opening (opening at proximal part/tube end fitting) and a distal opening (at tip 9) defining a luminal channel therebetween (see Fig. 7), the elongated sleeve (formed by variable diameter tubular structure 1 and resilient sheath assembly 2) configured to be substantially continuously tapered longitudinally (see Fig. 7) and comprising two separate layers including a continuous elastomeric outer layer (resilient sheath assembly 2) and an expandable inner layer (variable diameter tubular structure 1) discontinuous at least in part (due to a longitudinal cut in the tube: see paragraph 38 and Fig. 7), the discontinuous part of the expandable inner layer comprising a single stiff polymeric sheet (polyamide, PTFE or PE; paragraph 45) characterized as 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER R. STILES whose telephone number is (571)272-7611.  The examiner can normally be reached on Monday-Friday, 10:00 am-6:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMBER R STILES/Primary Examiner, Art Unit 3783